   Case: 1:18-cv-01028 Document #: 309 Filed: 03/09/20 Page 1 of 9 PageID #:6137


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

ARTURO DeLEON-REYES                 )
                                    )     Case No. 18 CV 1028
                        Plaintiff,  )
                                    )     Hon. Steven C. Seeger
                                    )     Magistrate Judge Sunil Harjani
                                    )
            vs.                     )
                                    )
                                    )
REYNALDO GUEVARA, et al             )     JURY DEMAND
                                    )
                        Defendants. )
______________________________________________________________________________
GABRIEL SOLACHE,                    )
                                    )     Case No. 18 CV 2312
                        Plaintiff,  )
                                    )     Hon. Steven C. Seeger
                                    )     Magistrate Judge Sunil Harjani
                                    )
                                    )
                                    )     JURY DEMAND
CITY OF CHICAGO, et al              )
                                    )
                        Defendants. )

                      REPLY IN SUPPORT OF MOTION TO LIMIT
                    THE SCOPE OF PLAINTIFFS’ 404(b) DISCOVERY

       Defendants Edwin Dickinson, Robert Rutherford, Dennis Stankus, John Naujokas,

Daniel Trevino, Mark Harvey, Robert Biebel, Edward Mingey, Kevin Rodgers, as Special

Representative of the Estate of Francis J. Cappitelli, deceased, and Theresa Karalow, as Special

Administrator of the Estate of Jahn Karalow, deceased (“Individual Officer Defendants”) by

their attorneys, The Sotos Law Firm, P.C., Defendant Reynaldo Guevara, by his attorneys,

Leinenweber Baroni & Daffada, LLC, and Defendant City of Chicago by its attorneys, Rock

Fusco & Connelly, LLC, (collectively “Defendants”), state in further support of their motion to

limit the scope of 404(b) discovery:
   Case: 1:18-cv-01028 Document #: 309 Filed: 03/09/20 Page 2 of 9 PageID #:6138


                                           Introduction

       Adriana Mejia and her housemates, Plaintiffs Gabriel Solache and Arturo Reyes,

murdered the Soto parents and kidnapped the Soto children so that Adriana Mejia could pass off

stolen baby Maria Soto as her own child. After they were arrested, Solache, Reyes and Adriana

each separately confessed to the murders and kidnappings, eventually implicating each other in

the crimes as well. Solache and Reyes claim they are innocent, and their confessions coerced.

Now, in addition to disclosing 80 witnesses relating to the Soto murder and kidnapping

investigation, Plaintiffs have also disclosed 250+ witnesses whom they claim have knowledge of

police misconduct in other unrelated cases.

       In the present motion, Defendants ask this Court to limit the scope of discovery by

placing a reasonable limit on the number of 404(b) witnesses, striking any remaining witnesses

from their disclosures, and for any 404(b) witness not stricken, Defendants ask this Court compel

Plaintiff to provide full and complete mandatory disclosures and interrogatory responses.

       Plaintiffs respond arguing: (1) there is no basis to limit discovery under Rule 26(b); (2)

they cannot at this point limit themselves to any fewer than 250 witnesses to testify about other

crimes because some of this evidence will be admissible at trial; and (3) Defendants’ concerns

about the additional discovery burden relating to the 250 witnesses is “overstated” because there

are other cases (some pending, others soon-to-be-filed by Plaintiffs’ counsel) in which other

plaintiffs have identified some of the same 404(b) witnesses against other defendants.

       In response, Defendants note: (1) Rule 26(b)(2)(C)(iii) requires this Court to limit the

scope of discovery in this case to relevant matters that are proportional to the needs of the case;

(2) although Plaintiff might be allowed to present a few 404(b) witnesses at trial, this does not

justify discovery relating to 250 other witnesses; and (3) the burden of conducting discovery



                                                  2
   Case: 1:18-cv-01028 Document #: 309 Filed: 03/09/20 Page 3 of 9 PageID #:6139


relating to Plaintiffs’ 404(b) witnesses in this case is immense and not proportional to the needs

of the case.

       Rule 26(b) Requires this Court Limit Plaintiff to Discovery Matters that are
       Relevant to their Claim and Proportional to the Needs of their Case.

       Plaintiffs’ argument that this Court has no power to limit discovery is specious. The

scope of discovery is limited to matters that are relevant to a party’s claim “and is proportional to

the needs of the case.” Fed R. Civ. P 26(b)(1). When a party proposes discovery outside the

scope permitted by Rule (26(b)(1), the court must limit it. Fed. R. Civ. P. 26(b)(2)(C)(iii). The

Supreme Court has cautioned that the requirements of Rule 26(b)(1) should be firmly applied,

and the district courts should not neglect their power to restrict discovery where justice requires

protection from undue burden or expense. Herbert v. Lando, 441 U.S. 153, 99 S.Ct. 1635, 60

L.Ed.2d 115, (1979) (judges should not hesitate to exercise appropriate control over the

discovery process). See also Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 352, 358, 98

S.Ct. 2380, 57 L.Ed.2d 253 (1978).

       Failure to exercise that control results in needless and enormous costs to litigants and to

the due administration of justice; in contrast, judicious use of the court’s authority to control

discovery checks overlawyering and effectively channels the efforts of counsel before excessive

time and resources are expended. Montanez v. Simon, 735 F.3d 547, 552 (7th Cir. 2014). See

also Sommerfield v. City of Chicago, 613 F.Supp.2d 1004, 1016-17 (N.D. Ill. 2009) (the

requirements of Rule 26(b)(1) should be “firmly applied” and district courts should not hesitate

to restrict discovery to protect litigants from undue burden or expense); Wells Fargo Bank v. RLJ

Lodging Trust, No. 13 C 758, 2015 WL 156778, at * 1 (N.D. Ill. Jan. 12, 2015) (prohibiting

discovery relating to other loans not directly at issue because the burden and expense of the

discovery outweighed the likely benefit of it).


                                                  3
      Case: 1:18-cv-01028 Document #: 309 Filed: 03/09/20 Page 4 of 9 PageID #:6140


          Although Evidence of Other Acts May Be Admissible at Trial, it Will be Minimal
          and Does Not Justify Discovery Relating to 250+ Other Witnesses.

          Defendants do not contest that Plaintiff may seek to admit 404(b) evidence at trial. And,

Defendants agree with Plaintiffs that character evidence is inadmissible but that Rule 404(b)

permits evidence of other crimes for a non-propensity purpose. Dkt. 308 at p. 6. However,

courts are quite careful to limit 404(b) evidence so that it does not become propensity evidence

and limit the admission of 404(b) testimony accordingly. See U.S. v. Gomez, 763 F. 3d 845, 856-

60 (7th Cir. 2014 (en banc).

          Notably, in each case cited by Plaintiffs for the proposition that 404(b) evidence will be

admitted at trial, Wilson and Rivera, the courts permitted only two 404(b) witnesses. See Wilson

v. City of Chicago, 6 F.3d 1233, 1236 (7th Cir. 1993); Dkt. 308-3 at p. 17. In Wilson the Plaintiff

claimed he “was punched, kicked, smothered with a plastic bag, electrically shocked, and forced

against a hot radiator” until he confessed. Wilson v. City of Chicago, 6 F.3d 1233, 1236 (7th Cir.

1993). The court ruled it was error to exclude two 404(b) witnesses: (1) one witness to testify

that the same officer had used an electroshock device nine days earlier and (2) another witness to

testify that the same officers had beaten him for hours shortly before the Plaintiff’s arrest. Id. at

1238. Similarly, in Rivera, the trial court permitted the Plaintiff to call only four 404(b)

witnesses whose testimony most closely related to the allegations at issue in that case; Plaintiff

only called one to testify. Dkt. 308-3 at p.17.

          With that backdrop, Plaintiffs claim they must disclose 250+ potential witnesses.

Included on this list are witnesses who are dead,1 unreliable, and whose testimony has no bearing

on the allegations against the Defendants in this case. See Ex. A, People v. Reyes and Solache,

Nos. 98-CR-1244002 and 98-CR-1244003, order dated June 29, 2016 (Judge Obbish). By way



1
    By way of example only, Jorge Pacheco (listed by Plaintiff in Dkt. 308-1 at p.7) is deceased.
                                                   4
    Case: 1:18-cv-01028 Document #: 309 Filed: 03/09/20 Page 5 of 9 PageID #:6141


of example only, in post-conviction proceedings, Judge Obbish determined witnesses Adrian

Duta and Wilfredo Rosario were “unreliable” (Ex. A at pp. 17-18, 27-28), called witness Leshurn

Hunt’s testimony “equivocal and sketchy at best” (Ex. A at pp. 21-22), and found that Robert

Ruiz’s allegation of a suggestive photo array was “not reliable” and “did not carry much weight”

(Ex. A at pp. 28-29). Plaintiffs’ insistence on disclosing these witnesses here demonstrates they

have made no effort to limit their disclosures to relevant and proportional discovery.

        Of course, if 250+ witnesses (covering 100 separate police investigations and spanning

over 20 years) are at play, each of the Individual Officer Defendants in this case, many of whom

have claims for punitive damages against them which the City will not pay, is entitled to explore

and rebut each of these witnesses. Requiring Defendants to defend against the testimony of 250+

witnesses when only one or two may be called is the very definition of disproportionate.

        Defendants’ Concerns About Burden Are Not Overstated.

        Defendants in this case are entitled to depose each of the 404(b) witnesses Plaintiffs

disclose in this case and are then entitled to rebut that testimony and evidence with other

witnesses and evidence. The burden of doing this with respect to Plaintiffs’ currently identified

250+ witnesses, especially when less than a handful will testify at trial, is exceedingly

disproportionate, notwithstanding Plaintiffs’ arguments to the contrary. Defendants

conservatively estimate that it would take no less than ten hours to evaluate, prepare for and take

the depositions of each of Plaintiffs 250+ witnesses. For three sets of attorneys, that amounts to

7,500 attorney hours (and does not include the time the other defendants and Plaintiff will spend

on the effort).2




2
 This estimate does not include the time Defendants will need to locate, evaluate and depose
potential rebuttal witnesses.
                                                 5
   Case: 1:18-cv-01028 Document #: 309 Filed: 03/09/20 Page 6 of 9 PageID #:6142


       In response, Plaintiffs first claim the burden of conducting discovery relative to the 250+

404(b) witnesses Plaintiffs have identified in this case is minimal because Defendants in this case

are not entitled to conduct discovery relating to most of these witnesses. Plaintiffs state the City

has already investigated Defendant Guevara, and “many of the witnesses” with information

about his misconduct have already testified in some other proceeding which reveals “how they

would likely testify in any future proceeding” which “obviates the need to conduct additional

discovery to prepare for trial.” Dkt. 308 at p. 8. Notably, not one of these witnesses is identified

by name, nor is the “likely” substance of his or her future testimony identified in any of

Plaintiffs’ disclosures. And, Plaintiffs have not moved to prevent Defendants from deposing or

conducting discovery relating to any of these witnesses. Instead, Plaintiffs boldly suggest

Defendants just do not need to. Apparently, Plaintiffs believe the burden is minimal because the

“other acts” evidence Plaintiffs intend to introduce should be uncontested and the parties in this

case are not entitled to conduct any discovery at all.

       Plaintiffs also claim the burden of conducting discovery relative to the 250+ 404(b)

witnesses is minimal because similar discovery will take place in other lawsuits. Here again,

Plaintiffs miss the point. Defendants in this lawsuit are entitled to defend themselves against the

allegations against them in this lawsuit. Plaintiffs provide no support for the claim that because

other plaintiffs in pending or soon-to-be-filed cases intend to rely on the same 250+ pool of

witnesses, in which most of the Individual Officer Defendants here are not a party, Defendants in

this case are not allowed to conduct discovery to rebut that evidence. Each of the Individual

Officer Defendants should be allowed the opportunity to address and rebut evidence Plaintiffs

intend to present in this case; it is not enough that one or two of them have had the opportunity to

do this in other unrelated cases.



                                                  6
   Case: 1:18-cv-01028 Document #: 309 Filed: 03/09/20 Page 7 of 9 PageID #:6143


       Plaintiffs’ also argue that this discovery is “directly relevant and admissible” to prove

their Monell claims. This argument is undeveloped and, therefore, waived. Puffer v. Allstate

Ins. Co., 675 F.3d 709, 718 (7th Cir. 2012) (citing U.S. v. Berkowitz, 927 F.2d 1376, 1384 (7th

Cir. 1991)). Moreover, the disclosure identifying the 250+ witnesses says nothing at all about

being relevant to Plaintiffs’ Monell claim. In fact, the disclosure is titled “Plaintiffs’ Corrected

404(b) Witness List.” Dkt. 308-1 at p.1. Accordingly, the disclosure provides no notice to

Defendants that Plaintiffs intend to rely upon these witnesses to support their Monell claims.

       As a final “concession” Plaintiffs suggest that the Court allow them to identify ten

witnesses it intends to call, and ten additional witnesses that can be substituted if the will-call

witnesses are unavailable. Although Defendants concede that limiting Plaintiffs to developing a

total of ten 404(b) witnesses in discovery is not unreasonable, allowing twice that number (which

is ten times more than the likely number of witnesses to be allowed at trial) is not proportional to

the needs of their case and should be denied.

                                             Conclusion

       Two years into the present case, Plaintiffs claim they can limit themselves to fewer than

250+ witnesses to provide testimony about the Individual Officer Defendants’ purported other

crimes and wrongs in unrelated cases. But even Plaintiffs admit they do not intend to call all of

these witnesses at trial. (Dkt. 194 at p.4). Plaintiffs’ insistence on 404(b) evidence of this

magnitude is not proportional to the needs of this case and should be limited. Accordingly, this

Court should, as it has in other similar cases, limit Plaintiffs to no more than five 404(b)

witnesses, require Plaintiffs to meet their mandatory discovery obligations and answer written

discovery for each of the permitted witnesses, strike the remaining witnesses from Plaintiffs’

disclosures, and allow Defendants to depose the identified witnesses.



                                                   7
   Case: 1:18-cv-01028 Document #: 309 Filed: 03/09/20 Page 8 of 9 PageID #:6144




Dated: March 9, 2020                       Respectfully submitted,

/s/Caroline Golden                         /s/Thomas Leinenweber
CAROLINE GOLDEN, Atty No. 6211227          THOMAS LEINENWEBER, Atty No. 6209086
One of the Attorneys for                   One of the Attorneys for Defendant Guevara
Individual Defendants

James G. Sotos                             Thomas M. Leinenweber
Jeffrey N. Given                           James V. Daffada
Caroline P. Golden                         Justin L. Leinenweber
Josh M. Engquist                           Kevin E. Zibolski
THE SOTOS LAW FIRM, P.C.                   Leinenweber, Baroni & Daffada
141 W. Jackson, Suite 1240A                120 N. LaSalle, Suite 2000
Chicago, Illinois 60604                    Chicago, Illinois 60602
630-735-3300                               312-663-3003
cgolden@jsotoslaw.com                      thomas@ilesq.com

/s/ Eileen Rosen
EILEEN ROSEN, Atty No. 6217428
One of the Attorneys for City of Chicago

Eileen E. Rosen
Stacy A. Benjamin
Catherine M. Barber
Theresa B. Carney
Austin G. Rahe
Rock Fusco & Connelly, LLC
312 N. Clark, Suite 2200
Chicago, IL 60654
(312) 494-1000
erosen@rfclaw.com




                                            8
   Case: 1:18-cv-01028 Document #: 309 Filed: 03/09/20 Page 9 of 9 PageID #:6145



                                     CERTIFICATE OF SERVICE
        I hereby certify under penalty of perjury pursuant to 28 U.S.C.A. § 1746 that on March 9,
2020, I electronically filed the foregoing Reply in Support of Motion to Limit the Scope of
Plaintiffs’ 404(B) Discovery with the Clerk of the Court using the CM/ECF system which will send
notification of such filing to the following CM/ECF participants listed below.

Attorneys for Arturo Reyes:                               Attorneys for City of Chicago:
Jon Loevy                                                 Eileen E. Rosen
Steven Art                                                Stacy A. Benjamin
Anand Swaminathan                                         Catherine M. Barber
Rachel Brady
                                                          Theresa B. Carney
Sean Starr
LOEVY & LOEVY                                             Austin G. Rahe
311 N. Aberdeen, 3rd Floor                                Rock Fusco & Connelly, LLC
Chicago, IL 60607                                         312 N. Clark, Suite 2200
(312) 243-5900                                            Chicago, IL 60654
jon@loevy.com                                             (312) 494-1000
steve@loevy.com                                           erosen@rfclaw.com
anand@loevy.com
                                                          sbenjamin@rfclaw.com
brady@loevy.com
sean@loevy.com                                            cbarber@rfclaw.com
                                                          tcarney@rfclaw.com
Attorneys for Gabriel Solache:                            arahe@rfclaw.com
Jan Susler
Ben H. Elson                                              Attorneys for Defendant Guevara:
John L. Stainthorp                                        James V. Daffada
People’s Law Office
1180 N. Milwaukee Ave.                                    Thomas M. Leinenweber
Chicago, IL 60642                                         Kevin E. Zibolski
(773) 235-0070                                            Justin L. Leinenweber
jsusler@peopleslawoffice.com                              Leinenweber Baroni & Daffada, LLC
ben.elson79@gmail.com                                     120 N. LaSalle St., Suite 2000
stainthorp@gmail.com                                      Chicago, IL 60602
                                                          (312) 663-3003
Attorneys for Cook County Defendants:
Edward M. Brener                                          jim@ilesq.com
Ryan Gillespie                                            thomas@ilesq.com
Cook County State’s Attorney’s Office                     kevin@ilesq.com
50 W. Washington St., Room 500                            justin@ilesq.com
Chicago, IL 60602
(312) 603-3369                                            Attorney for David Navarro:
edward.brener@cookcountyil.gov
                                                          Terrence M. Burns
ryan.gillespie@cookcountyil.gov
                                                          Daniel M. Noland
                                                          Paul A. Michalik
                                                          Reiter Burns, LLP
                                                          311 S. Wacker Dr., Suite 5200
                                                          Chicago, IL 60606
                                                          (312) 982-0090
                                                9         tburns@reiterburns.com
                                                          dnoland@reiterburns.com
                                                          pmichalik@reiterburns.com
